        Case 3:21-cv-00027-JWD-RLB             Document 14       09/09/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

WILLIE E. BERRY, JR. (#354431)
                                                                    CIVIL ACTION
VERSUS
                                                                    NO. 21-27-JWD-RLB
JOHN ORR, ET AL.

                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated August 19, 2021 (Doc. 12), to which an objection

was filed and considered, (Doc. 13),

       IT IS ORDERED that the defendants’ Motion to Dismiss (R. Doc. 7) is granted, in

part, dismissing: (1) the plaintiff’s claims against defendant Falgout, in their entirety, with

prejudice; and (2) the plaintiff’s claims regarding the issuance of a false disciplinary report and

errors in his disciplinary proceeding against defendants Jones and Orr, with prejudice.

       IT IS FURTHER ORDERED that, in all other regards, the defendants’ Motion is

denied, and that this matter be referred back to the Magistrate Judge for further proceedings

herein regarding the plaintiff’s claims for conspiracy, excessive force, and deliberate

indifference.

       IT IS FURTHER ORDERED that the plaintiff be given 21 days to amend his

Complaint to allege facts as to physical injuries sustained, if any, due to the alleged use of

excessive force and deliberate indifference to his serious medical needs.

       Signed in Baton Rouge, Louisiana, on September 9, 2021.

                                                  S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
